Case: 1:19-cr-00170-SO Doc #: 12 Filed: 04/30/19 1 of 1. PagelD #: 35

AO 442 (Rev. 11/11) Arrest Warrant [0855040

UNITED STATES DISTRICT COURT

for the
Northern District of Ohio
FILED
United States of America APR 30 2019
Vv. CLERK, U.S. DISTRICT COUR?
NORTHERN DISTRICT Ay
Darnell Emory Case No. CLEVELAND OF OHIO

See ee

 

 

pata 4°19 cr 170 ;
ARREST WARRANT JUDGE OLIVER

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

To: — Any authorized law enforcement officer

(name of person to be arrested) — Darnell Emory ‘
who is accused of an offense or violation based on the following document filed with the court:

Indictment  Superseding Indictment O Information C Superseding Information O Complaint
Probation Violation Petition O) Supervised Release Violation Petition OViolation Notice O Order of the Court

This offense is briefly described as follows:

Possession with Intent to Distribute Cocaine, Possessing a Firearm in Furtherance of a Drug Trafficking Crime and Felon
in Possession of a Firearm and Ammunition.

Date: 03/27/2019 A bp A

Issuing officer’s signature

City and state: Cleveland, Ohio U.S. Magistrate Judge, Thomas M. Parker

Printed name and title

 

 

Return

 

This warrant was received on (date) 03/ ag/ AOiT , and the person was arrested on (date) HAG /Qol4

at (city and state)

Date: ot [0 /aor4 | pe eee

Arresting officer’s signature

(. Doors /usus

Printed name and title

 

 

 
